DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Status of the Claims
	Claims 1, 4 and 15 have been amended.  No claims were cancelled or newly added.  Accordingly, claims 1-20 remain pending in the application and are currently under examination.

Information Disclosure Statement
	The IDS dated 2/10/2021 has been considered.  A signed copy is enclosed herewith.

Withdrawn Rejections
	Applicant’s amendment renders the rejection under 35 USC 112(a) moot.  Specifically, the limitation in question has been removed from the claims.  Thus, said rejection has been withdrawn.


Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-14 and 16-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Schulze zur Wiesche et al. (USPN 6,858,216 B2, Feb. 22, 2005, hereafter as “Schulze”) in view of Taylor et al. (US 2006/0182699 A1, Aug. 17, 2006, hereafter as “Taylor”).
The instant invention is drawn to a cosmetic composition for treatment of human hair comprising: water, at least one nonionic oil-in-water emulsifier (elected species = ceteareth-20) in a total amount, relative to the weight of the cosmetic composition, of from about 2 to about 10 wt.%, at least one hydrophobized pigment in a total amount, relative to the weight of the cosmetic composition, of from about 3 to about 15 wt.%, polyphenylmethylsiloxane, and  at least one linear 1-alkanol with from about 14 to about 30 carbon atoms which is solid at 30 °C and a pressure of 1013 mbar, and at least one vinyl polymer, wherein, if the cosmetic composition comprises soap then the amount of soap, relative to the weight of the cosmetic composition, is less than 0.5 wt.%, and wherein, if the cosmetic composition comprises polysiloxanes in addition to the polyphenylmethylsiloxane then the total amount of polysiloxanes, with the exception of 
 Regarding instant claim 1, Schulze teaches cosmetic compositions comprising 2-furanone derivatives for the treatment of keratin fibers and skin (col. 1, lines 12-14).  Schulze teaches a particular composition comprising 8% EMULGADE® SE (mixture of glyceryl stearate, ceteareth-20, ceteareth-12, cetearyl alcohol and cetyl palmitate), 1.5% cetyl/stearyl alcohol, 1% dimethylpolysiloxane and about 66% water (col. 51, lines 45-63).  Said composition does not appear to include soap or additional polysiloxanes.  Schulze further does not generally require soap or additional polysiloxanes in the cosmetic compositions.
The composition discussed above does not include “polyphenylmethylsiloxane”, however said composition does include dimethylpolysiloxane and Schulze further teaches a finite number of preferred siloxanes including polydimethylsiloxanes and polyphenylmethylsiloxane (col. 10, lines 18-28).  Thus, Schulze effectively teaches polydimethylsiloxanes and polyphenylmethylsiloxane are equivalents known for the same purpose and, as such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute polydimethylsiloxanes with polyphenylmethylsiloxane with a reasonable expectation of success (MPEP 2144.06).
While Schulze teaches that the above composition comprises 8% EMULGADE® SE, which comprises cetearth-20 among other ingredients, Schulze does not specify the amount of cetearth-20 in the above composition.  Thus, Schulze either implicitly teaches ceteaeth-20 in an amount of about 2% to about 10% or, in the alternative, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the composition 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known.
It is also noted that the limitation “for treatment of human hair” is considered an intended use recitation and does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. 
	The above embodiment does not contain a vinyl polymer, however Schulze teaches the inclusion of nonionogenic polymers including vinyl containing polymers such as polyvinylpyrrolidone, vinylpyrrolidone/vinyl acetate copolymers and siloxanes such as polyphenylmethylsiloxane (col. 10, lines 1-28).  As discussed above, Schulze teaches a particular composition comprising the nonionogenic polymer, polyphenylmethylsiloxane.  MPEP 2144.06 states, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Schulze effectively teaches that said polymers are equivalents known for the same purpose.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine two nonionogenic 
While Schulze generally teaches including pigments (col. 23, line 57), Schulze is silent to a hydrophobized pigment in an amount of about 3 to about 15%.
Taylor teaches personal care compositions comprising 0-75% surfactant, 0.01-99% skin benefit agent or emollient, 0.01-20% a hydrophobically modified non-platelet particle; and 0-99% water (abstract; [0106]).  Taylor teaches that organic and inorganic platelet pigments such as titanium dioxide are known to be added to personal care compositions to provide cosmetic effects, however said platelet particles produce a shiny effect that is not always desirable ([0002]-[0004]). Taylor further teaches that the non-platelet particles aim to provide a unique level of skin appearance change across all skin types ([0005]).
Both references are drawn to personal care compositions for keratinous surfaces (e.g., skin), thus, in Schulze, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a pigment such as a hydrophobized pigment (and amounts thereof) as suggested by Taylor with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Taylor teaches that said hydrophobized non-platelet pigments produce a less shiny effect than platelet pigments and “provide a unique level of skin appearance change across all skin types”.  Additionally, MPEP 2144.05 states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of hydrophobized pigment by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known.
	Regarding instant claim 2, Schulze teaches the elements discussed above including a particular composition (see above) comprising 1% dimethylpolysiloxane (col. 51, lines 45-63) and suggests substituting dimethylpolysiloxane with polyphenylmethylsiloxane. Schulze further teaches that generally siloxanes can be included in amounts of about 0.01 to 10%, 0.1 to 5%, in particular and 0.1 to 3%, more particularly preferred (col. 10, lines 63-67). MPEP 2144.05 states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the composition by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known.
	Regarding instant claim 3, Schulze teaches the elements discussed above including ceteareth-20.
	Regarding instant claim 4, Schulze teaches the elements discussed above.
	Regarding instant claim 5, Schulze teaches that the particular composition, discussed above, further comprises an organic solvent, 1,2-propylene glycol (i.e., 1,2-propanediol), in an amount of 3% (col. 51, line 56).
claim 7, Schulze teaches that the particular composition, discussed above, comprises about 66% water.
	Regarding instant claim 8, Schulze teaches that the particular composition, discussed above, comprises cetearyl (cetyl/stearyl) alcohol.
	Regarding instant claims 9 and 10, Schulze teaches that the particular composition, discussed above, comprises cetyl palmitate which is a component of EMULGADE® SE.  While Schulze teaches that the above composition comprises 8% EMULGADE® SE, Schulze does not specify the amount of cetyl palmitate in the above composition.  Thus, Schulze either implicitly teaches cetyl palmitate in an amount of about 0.1% to about 6% or, in the alternative, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the composition by way of routine experimentation with a reasonable expectation of success.  MPEP 2144.05 states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known.
	Regarding instant claim 11, Schulze and Taylor teach the elements discussed above.  Taylor further teaches pigment particles (i.e., a pigment core) that are modified/coated with a hydrophobic materials including the particular particles, metal oxides and metal oxychlorides ([0107]).  Thus, it would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the particular hydrophobized pigments comprising a 
	Regarding instant claim 12, Schulze and Taylor teach the elements discussed above.  Taylor further teaches the particular hydrophobized pigments, organic monosilanes such as isopropyl titanium triisostearate and triethyoxycaprylylsilane ([0084].  Thus, it would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the particular hydrophobized pigments, organic monosilanes, with a reasonable expectation of success because Taylor teaches that said particular pigment particles are suitable for the invention.
	Regarding instant claim 13, Schulze and Taylor teach the elements discussed above.  Taylor further teaches that the hydrophobic coating is about 0.1-20% by weight of the particle ([0111]).  Said claim includes the recitation “hydrophobized pigment has a weight ratio of pigment core to hydrophobic coating material in the range of from about 40 to 1 to about 18 to 1”.  Said ratios translate to about 2.5-5.3% coating weight.  Thus, the teachings of Taylor encompass the claimed ratio.  Furthermore, MPEP 2144.05 states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

It would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the ratios/percentages of the coating and particle composition by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill in the art would have also been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known.
claim 14, the claim recites “wherein the cosmetic composition is mascara”.  Said claim is a drawn to a product and there are no additional structural features in addition to what is already required in claim 1. As discussed above, the prior art suggests the claimed composition.  Thus, the prior art also reads on claim 14.
	Regarding instant claim 16, Schulze and Taylor teach the elements discussed above.
	Regarding instant claims 17 and 18, Schulze teach the elements discussed above including ceteareth-20 which is an ethoxylated C16 alkanol (cetyl alcohol) having about 20 mol of ethylene oxide per mol of cetyl alcohol.
	Regarding instant claim 19, Schulze teaches including nonionogenic polymers including vinyl containing polymers such as vinylpyrrolidone/vinyl acetate copolymers and siloxanes such as polyphenylmethylsiloxane (col. 10, lines 1-28).  As discussed above, Schulze teaches a particular composition comprising the nonionogenic polymer, polyphenylmethylsiloxane.  Schulze also teaches that said polymer are present in amounts of 0.01 to 10% (col. 10, lines 63-67).  MPEP 2144.06 states, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Schulze effectively teaches that said polymers are equivalents known for the same purpose.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine two nonionogenic polymers such as vinylpyrrolidone/vinyl acetate copolymer and polyphenylmethylsiloxane with a reasonable expectation of success.  MPEP 2144.05 also states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are 

Thus, it would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the composition by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known.
	Thus, the combined teachings of Schulze and Taylor render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
	Applicant argues that the claim amendments “further distinguish the claimed subject matter and now recite that the composition includes at least one vinyl polymer selected from polyvinyl alcohol, polyvinyl acetate, polyvinyl pyrrolidone and mixtures and copolymers thereof” (Remarks, page 9).
	In response, it is respectfully submitted that the rejection above has been modified to account for the amendment. However, it is noted that said limitation was previously considered (see Final Office action dated 11/10/2020 at page 8).  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
.

Claims 6 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Schulze zur Wiesche et al. (USPN 6,858,216 B2, Feb. 22, 2005, hereafter as “Schulze”) in view of Taylor et al. (US 2006/0182699 A1, Aug. 17, 2006, hereafter as “Taylor”), as applied to claim 1 above, and further in view of Cauwet-Martin (AU 4512297 A, May 21, 1998, hereafter as “Cauwet”).
	The instant invention is discussed above.
	Schulze and Taylor teach the elements discussed above including cetyl palmitate (instant claim 20).
	Schulze and Taylor are silent to at least one polyethylene glycol having 25 to 100 ethylene oxide units and which is solid at 25C and a pressure of 1013 bar in an amount of about 0.5 to about 10%.
	Cauwet teaches an oil-in-water emulsion for keratinous surfaces comprising a nonionic amphiphilic lipids such as silicone surfactants or a polyethylene glycol having 1-60 ethylene oxide units in amounts of from 1-60% (page 3, lines 3-28 and page 7, lines 7-11).
	Both Schulze and Cauwet are drawn to an oil-in-water emulsion comprising nonionic lipids for keratin surfaces, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the particular nonionic lipid, a polyethylene glycol having 1-60 ethylene oxide units, in the invention of Schulze/Taylor with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Cauwet effectively teaches that silicone surfactants and polyethylene glycols prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine nonionic amphiphilic lipids such as silicone (i.e., siloxane) surfactants and polyethylene glycols having 1-60 ethylene oxide units with a reasonable expectation of success.  It is further noted that MPEP 2144.05 states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Thus, it would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the number of ethylene oxide units and amounts of polyethylene glycol by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known and Cauwet provides overlapping/encompassing ranges of the claimed ranges.
	Thus, the combined teachings of Schulze, Taylor and Cauwet render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
Applicant relies on the same arguments as discussed above for the 103 rejection over
Schulze in view of Taylor.
	In response, it is respectfully submitted that for the same reasons as discussed above,
Applicants’ arguments are found unpersuasive.
	Said rejection is maintained.

Claim 15 stands rejected under 35 U.S.C. 103 as being unpatentable over Schulze zur Wiesche et al. (USPN 6,858,216 B2, Feb. 22, 2005, hereafter as “Schulze”) in view of Taylor et al. (US 2006/0182699 A1, Aug. 17, 2006, hereafter as “Taylor”) and further in view of Cauvin et al. (US 2018/0078467 A1, Apr. 8, 2105, hereafter as “Cauvin”).
The instant invention is drawn to a method for temporarily coloring human hair, the method comprising:
providing a coloring composition comprising: a) water, b) at least one nonionic oil-in-water emulsifier in a total amount, relative to the weight of the coloring composition, of from about 2 to about 10 wt.%, c) at least one hydrophobized pigment in a total amount, relative to the weight of the coloring composition, of from about 3 to about 15 wt.%, d) polyphenylmethylsiloxane, and e) at least one linear 1-alkanol with from about 14 to about 30 carbon atoms which is solid at 30 °C and a pressure of 1013 mbar, and at least one vinyl polymer selected from polyvinyl alcohol, polyvinyl acetate, polyvinyl pyrrolidone and mixtures and copolymers thereof, wherein, if the coloring composition comprises soap then the amount of soap, relative to the weight of the coloring composition, is less than 0.5 wt.%, wherein, if the coloring composition comprises polysiloxanes in addition to the polyphenylmethylsiloxane then 
applying the coloring composition on to the human hair with a brush.
Schulze teaches cosmetic compositions comprising 2-furanone derivatives for the treatment of keratin fibers and skin (col. 1, lines 12-14).  Schulze teaches a particular composition comprising 8% EMULGADE® SE (mixture of glyceryl stearate, ceteareth-20, ceteareth-12, cetearyl alcohol and cetyl palmitate), 1.5% cetyl/stearyl alcohol, 1% dimethylpolysiloxane and about 66% water (col. 51, lines 45-63).  Said composition does not appear to include soap or additional polysiloxanes.  Schulze further does not generally require soap or additional polysiloxanes in the cosmetic compositions.
The composition discussed above does not include “polyphenylmethylsiloxane”, however said composition does include dimethylpolysiloxane and Schulze further teaches a finite number of preferred siloxanes including polydimethylsiloxanes and polyphenylmethylsiloxane (col. 10, lines 18-28).  Thus, Schulze effectively teaches polydimethylsiloxanes and polyphenylmethylsiloxane are equivalents known for the same purpose and, as such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute polydimethylsiloxanes with polyphenylmethylsiloxane with a reasonable expectation of success (MPEP 2144.06).
	The above embodiment does not contain a vinyl polymer, however Schulze teaches the inclusion of nonionogenic polymers including vinyl containing polymers such as polyvinylpyrrolidone, vinylpyrrolidone/vinyl acetate copolymers and siloxanes such as polyphenylmethylsiloxane (col. 10, lines 1-28).  As discussed above, Schulze teaches a particular composition comprising the nonionogenic polymer, polyphenylmethylsiloxane.  MPEP 2144.06 prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Schulze effectively teaches that said polymers are equivalents known for the same purpose.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine two nonionogenic polymers such as vinylpyrrolidone/vinyl acetate copolymer and polyphenylmethylsiloxane with a reasonable expectation of success.
While Schulze teaches that the above composition comprises 8% EMULGADE® SE, which comprises cetearth-20 among other ingredients, Schulze does not specify the amount of cetearth-20 in the above composition.  Thus, Schulze either implicitly teaches ceteaeth-20 in an amount of about 2% to about 10% or, in the alternative, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the composition by way of routine experimentation with a reasonable expectation of success.  MPEP 2144.05 states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known.
While Schulze generally teaches including pigments (col. 23, line 57), Schulze is silent to a hydrophobized pigment in an amount of about 3 to about 15%.

Both references are drawn to personal care compositions for keratinous surfaces (e.g., skin), thus, in Schulze, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a pigment such as a hydrophobized pigment (and amounts thereof) as suggested by Taylor with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Taylor teaches that said hydrophobized non-platelet pigments produce a less shiny effect than platelet pigments and “provide a unique level of skin appearance change across all skin types”.  Additionally, MPEP 2144.05 states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of hydrophobized pigment by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known.

	Cauvin teaches compositions in the form of an emulsion for the purpose of application to skin or hair ([0098]).  Cauvin teaches that applying the emulsion composition to skin or hair can be via applicators, a brush, by hand, and so on ([0098]).  Cauvin also teaches that pigments, colorants and dyes can be included in said emulsions ([0093]).
	The references are drawn to personal care compositions for keratinous surfaces (e.g., skin and hair), thus, in Schulze, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the method step of applying the composition of Schulze/Taylor via brush as suggested by Cauvin with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Cauvin teaches that using a brush is suitable and effective for the purpose of applying an emulsion to the skin/hair.
It is also noted that the limitation, “for temporarily coloring human hair” is met by the art’s teachings of the methods steps.  
	Thus, the combined teachings of Schulze, Taylor and Cauvin render the instant claim prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments as discussed above for the 103 rejection over
Schulze in view of Taylor.
	In response, it is respectfully submitted that for the same reasons as discussed above,
Applicants’ arguments are found unpersuasive.
	Said rejection is maintained.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617